Citation Nr: 1636798	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-10 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a thoracic tumor, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970, to include service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision, in which the RO denied the Veteran's claim for service connection for a thoracic tumor.  In November 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012.

In July 2015, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for additional development and adjudication.  After accomplishing further action, the AOJ issued a December 2015 supplemental SOC (SSOC), reflecting the continued denial of the Veteran's claim, and later returned the matter to the Board.

In January 2016, the Board again remanded the claim on appeal to the AOJ for additional development and adjudication.  After accomplishing further action, the AOJ issued a March 2016 SSOC, reflecting the continued denial of the Veteran's claim, and now the matter has again been returned to the Board for further appellate consideration.

As noted in the prior Board remand, while the Veteran was previously represented by the Veterans of Foreign Wars of the United States (as reflected in a December 2008 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative), in March 2010, the Veteran granted a power-of-attorney in favor of a private attorney, J. Michael Woods, with regard to the claim on appeal.  In May 2010, the attorney withdrew his representation, with appropriate notice to the Veteran.  As such, and because the Veteran has not appointed another representative, the Board recognizes the Veteran as proceeding pro se in this appeal. 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.


2.  While the Veteran served in the Republic of Vietnam during the Vietnam era, and is, thus, presumed to have been exposed to herbicides (to include Agent Orange) during service, thoracic tumor is not among the disabilities recognized by VA as etiologically related to herbicide exposure.

3.  Thoracic tumor was not shown in service or for many years thereafter, and the only competent, probative opinion on the question of whether there exists a medical relationship, or nexus, between any current thoracic tumor, and service, to include any herbicide exposure therein, weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a thoracic tumor, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status; existence of a disability; a connection between the veteran's service and the disability; degree of disability; and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a January 2009 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate the claim for service connection for a thoracic tumor.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The November 2009 rating decision reflects the RO's initial adjudication of this claim for service connection after the issuance of the January 2009 letter.  Hence, the January 2009 letter meets the VCAA's content and timing of notice requirements. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA outpatient treatment records, and private treatment records, as well as the reports of VA examination.  Also of record and considered in connection with the appeal are the Veteran's service personnel records and various written statements provided by the Veteran.  The Board finds that no further action with respect to this claim, prior to appellate consideration, is required.

As noted above, the Board sought further development of the claim in its July 2015 and January 2016 remands.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2015, the Board instructed the AOJ to arrange for the Veteran to undergo VA examination to obtain an etiology opinion in connection with his claim, and to readjudicate the claim.  Additionally, in January 2016, the Board instructed the AOJ to request any additional information from the Veteran regarding medical treatment and examination, and to obtain outstanding VA treatment records.  Thereafter, the AOJ was directed to obtain a VA addendum opinion regarding the etiology of the Veteran's claimed condition, and to readjudicate the claim.

The Veteran was afforded a VA examination in August 2015, and his claim was readjudicated by the AOJ in a December 2015 SSOC.  The AOJ sent a letter to the Veteran in January 2016 requesting information concerning medical treatment and examination.  Although the Veteran has not identified any private treatment providers, updated VA treatments records were obtained, and a VA addendum opinion was obtained in January 2016.  The Board notes that the January 2016 addendum opinion is adequate for adjudication of the claim for service connection, as it was based on a review of the Veteran's claims file and provides a rationale based on sound medical principles and the Veteran's medical history, as discussed further below.  The Veteran's claim was readjudicated by the AOJ in a March 2016 SSOC.  Accordingly, the Board finds that the AOJ has substantially complied with the Board's remand directives, to the extent possible.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on this claim.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain chronic diseases, such as malignant tumors, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for malignant tumors), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, malignant tumors is among the diseases listed in § 3.309(a).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.309(e), presumptive service connection based on herbicide exposure is available for the following diseases: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586 - 57589 (1996). 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides (to include Agent Orange) may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-6 (1990).

In this case, the Veteran contends that he has a current thoracic tumor resulting from service-specifically exposure to Agent Orange while serving in the Republic of Vietnam (outside of Da Nang).  See November 2010 NOD.  The Veteran also contends that his current thoracic tumor had its onset in service, but that it grew slowly over time.  See April 2012 Substantive Appeal (VA Form 9).  Service personnel records document the Veteran's service in the Republic of Vietnam; thus exposure to herbicides is presumed.

Although the Veteran has previously asserted that the onset of his current tumor was during service, service treatment records are completely silent for any complaints, findings, or diagnoses pertaining to any tumor or the chest, generally-let alone, a thoracic tumor, specifically.  Moreover, the June 1970 service discharge examination revealed that the Veteran's chest, endocrine system, and skin/lymphatics were normal.

Post-service treatment records include the report of June 1979 chest X-ray noted to reveal a "large rounded lesion on the right which lies anteriorly" that "was not present on previous studies."  As noted in the report, the June 1979 chest X-ray was compared with previous studies from February 1976 and November 1974.  The lesion was diagnosed as a thoracic tumor.  In July 1979, the Veteran underwent an elective right thoracotomy with excision of tumor from anterior superior mediastinal space by Dr. K.N.  According to the July 1979 discharge summary, the Veteran had been totally asymptomatic, and the tumor was found during a routine chest X-ray performed at work.  Post-surgery, the Veteran's tumor was characterized as an epitheloid thymoma.

In February 2009, the Veteran underwent a median sternotomy with partial resection of a mediastinal thymoma by Dr. L.D.  According to a March 2009 consult report by Dr. E.F., a recent CT scan showed an anterior mediastinal mass, and a January 2009 needle biopsy revealed that the mass was consistent with thymoma.  Dr. E.F. stated that it could not be determined with certainty whether this thymoma represented a recurrence or a new primary arising from residual thymic tissue.  In a previous February 2009 consult report, Dr. E.F. noted that the Veteran had a 30-year disease-free interval from thymoma.  In July 2015, the Veteran underwent another sternotomy and excision of malignant thymoma for recurrent thymoma. 

Pursuant to the Board's July 2015 remand, the Veteran underwent a VA examination in August 2015, at which time the VA examiner diagnosed the Veteran with a malignant neoplasm.  The VA examiner also opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  She reasoned that she was unaware of an association between Agent Orange exposure and thymomas.  She provided no further explanation.

As a result, and pursuant to the Board's January 2016 remand, the AOJ obtained an addendum VA opinion in January 2016 by another VA medical professional.  Following review of the claims file, to include the Veteran's statements, that medical professional found that the Veteran had a diagnosis of thymoma.  She also opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  She reasoned that a thymoma has not been clinically linked to herbicides, noting that "a thymoma is a tumor or cancer of the thymus gland" and that the "thymus is a gland located in the anterior mediastinum (the area between the lungs in the chest) that plays a critical role in the development of immune cells during childhood."  The medical professional further reasoned that the Veteran's service treatment records do not contain any evidence of treatment or symptoms of a tumor during service, noting that "[s]ymptoms would include chest pain, shortness of breath, cough, and fever."  The Board notes that of record is the report of a November 2009 VA Agent Orange examination, reflecting the Veteran's reported history of thymoma starting in 1979.  However, the examiner did not provide an opinion as to the relationship, if any, between the Veteran's thymoma and in-service herbicide exposure.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a thoracic tumor is not warranted under any theory of entitlement. 

While the Veteran had service in the Republic of Vietnam during the Vietnam era, and is, thus presumed to have been exposed to herbicides, to include Agent Orange, the evidence does not support a finding of presumptive service connection based on such presumed exposure.  In this regard, post-service private treatment records discussed above reveal findings of and treatment for a thymoma (also characterized as a tumor or malignant neoplasm).  The most recent diagnosis, in the VA addendum opinion in August 2015 was a thymoma, which the VA medical professional defined as tumor or cancer of the thymus gland.  Thus, medical evidence reflects that the Veteran has not been diagnosed with any disability recognized by VA as etiologically related to herbicide exposure.  See 38 C.F.R. § 3.309(e).

Moreover, despite the Veteran's assertion of having a tumor in service, as indicated above, his service treatment records reflect nothing pertinent to a thymoma.  With respect to the post-service medical records, the first clinical evidence of a diagnosis of a thymoma was in June 1979, nearly 9 years after the Veteran was discharged from service.  Such is clearly well beyond the one-year post-discharge period for establishing service connection for a malignant tumor on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board further notes that, while a layperson, such as the Veteran is competent to report a continuity of symptoms since service (see, e.g., Charles v. Principi, 16 Vet. App. 370 (2002)), here, the record does not reflect, and the Veteran does not report, the onset of and continuing symptoms associated with a thymoma during and since service.

Furthermore, the only competent, probative opinion to address the medical relationship, if any, between the thymoma diagnosed many years post-service and the Veteran's service weighs against the claim.  The January 2016 VA addendum opinion was obtained specifically to address the etiology of the Veteran's thymoma on a direct basis, and the medical professional who provided the January 2016 opinion explicitly rendered a conclusion that weighs against a finding of service connection for current thymoma.  Such opinion clearly was based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-0 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current thymoma and service-and the Veteran has not presented or identified any such existing evidence or opinion.

As for any direct assertions by the Veteran that there exists a medical relationship between current thymoma and service-to include in-service herbicide exposure therein-the Board finds that such assertions do not provide persuasive evidence in support of the claim.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the thymoma at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the complex medical matter upon which this claim turns.  Id.  As, in connection with this claim, lay assertions as to the etiology of the disability for which service connection is sought have no probative value, the Board points out that the Veteran can neither support his claim, nor counter the competent, probative opinion of record, on the basis of lay assertions, alone.

Finally, the Board notes that the record presents no other basis for award of service connection in this case.  The Veteran has argued that his claim for service connection is similar to prior Board decisions (which the Veteran has submitted and have been associated with the claims file), in which benefits were granted based on a service member developing a thymoma subsequent to exposure to herbicides (to include Agent Orange).  It is noted, however, that prior Board decisions do not constitute binding precedent.  See 38 U.S.C.A. § 7104 (West 2014).  Moreover, unlike the facts presented in those prior decisions, in this particular case, there is no competent medical opinion of record even suggesting that there exists a medical nexus between the Veteran's current thymoma and in-service herbicide exposure.  

For all the foregoing reasons, the Board finds that the claim for service connection for a thoracic tumor must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a thoracic tumor, to include as due to herbicide exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


